J-A16008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

TERREL NOAKS

                            Appellant                No. 1138 WDA 2014


         Appeal from the Judgment of Sentence imposed June 16, 2014
              In the Court of Common Pleas of Allegheny County
               Criminal Division at No: CP-02-CR-0013737-2011


BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 25, 2017

        Appellant, Terrel Noaks, appeals from the judgment of sentence

imposed on June 16, 2014 in the Court of Common Pleas of Allegheny

County, following his convictions of third degree murder and firearms not to

be carried without a license.1 Appellant asserts trial court error for denying

the motion to sever his trial from that of his co-defendant, Jerod Cager

(“Cager”), and argues the evidence was insufficient to support each of his

two convictions. Following review, we affirm.

        Appellant and Cager were arrested following the August 14, 2011

shooting death of Antwan Leake (“Leake”) that took place in the kitchen of a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(c) and 6106(a)(1), respectively.
J-A16008-17


Pittsburgh home owned by the aunt of Leake’s girlfriend, Kiona Sirmons

(“Sirmons”). Sirmons and several of her girlfriends were in the living room

of the home when the shooting occurred.         Immediately after the shooting

Sirmons called 9-1-1 and explained that her boyfriend had been shot and

was dead. She and her girlfriends then hid upstairs in the home until police

arrived.

      Both Appellant and Cager were charged with criminal homicide,

firearms not to be carried without a license, and conspiracy. Appellant filed

a motion to sever, claiming that evidence that could be presented against

Cager—including evidence relating to phone records and stemming from

other bad acts, including gun and drug transactions—would be prejudicial to

Appellant. Following a September 6, 2013 hearing, the trial court denied the

motion to sever, but directed counsel to confer on redactions to Cager’s

statement and precluded the Commonwealth from introducing certain

evidence of guns recovered from Cager at the time of his arrest or Cager’s

drug dealing. The court also indicated it would provide appropriate jury and

limiting instructions consistent with Commonwealth v. Brown, 925 A.2d

147 (Pa. 2007). Order, 9/6/13, at 1.

      The case proceeded to trial on Thursday, January 23, 2014, and

continued   through   Friday,   January   31,   2014.    The   jury   began   its

deliberations on Monday, February 3, and reached a verdict shortly before

noon on Tuesday, February 4.       As noted above, the jury found Appellant


                                     -2-
J-A16008-17


guilty of third degree murder and the firearms violation. The jury convicted

Cager of first degree murder2 and the identical firearms violation. The jury

acquitted both men of conspiracy.

        On June 16, 2014, the trial court sentenced Appellant to a minimum of

200 months and a maximum of 480 months at SCI Camp Hill for third

degree murder and a concurrent sentence of 25 to 50 months for the

firearms violation. On the same day, the trial court sentenced Cager to life

in prison without the possibility of parole at SCI Camp Hill for first degree

murder and a concurrent sentence of 40 to 80 months for the firearms

violation.

        Appellant filed this timely appeal on July 16, 2014. He and the trial

court complied with Pa.R.A.P. 1925.              In his Rule 1925(b) statement,

Appellant raised nine issues, three of which he asks us to consider on appeal

as follows:

        I.    Did the trial court err when it denied [Appellant’s] motion
              to sever his trial from that of his co-defendant [Cager], as
              prejudicial evidence that was admissible against the co-
              defendant would not have been admissible against
              [Appellant]?

        II.   Did the Commonwealth present sufficient evidence to
              convict [Appellant] of carrying a firearm without a license,
              as no witness testified they saw [Appellant] with a weapon
              at any time—let alone with a concealed, operable firearm?


____________________________________________


2
    18 Pa.C.S.A. § 2502(a).



                                           -3-
J-A16008-17


      III.   Did the Commonwealth present sufficient evidence to
             convict [Appellant] of third-degree murder, as no witness
             at trial identified [Appellant] as being present at the scene
             of the crime, and the Commonwealth presented no
             scientific evidence that linked [Appellant] to the crime
             scene?

Appellant’s Brief at 6.

      In his first issue, Appellant challenges the denial of his motion to

sever, claiming prejudicial evidence was admitted at trial that would not

have been admissible in a separate trial against Appellant. As our Supreme

Court has recognized, “Whether to join or sever offenses for trial is within

the trial court's discretion and will not be reversed on appeal absent a

manifest abuse thereof, or prejudice and clear injustice to the defendant.”

Commonwealth v. Wholaver, 989 A.2d 883, 898 (Pa. 2010) (citing

Commonwealth v. Newman, 528 Pa. 393, 598 A.2d 275, 277 (1991)).

See also Brown, 925 A.2d at 161 (“Severance questions fall within the

discretion of the trial judge and an order denying severance will not be

overturned on appeal absent an abuse of discretion.         When conspiracy is

charged, a joint trial generally is advisable.”) (citations omitted).

      Rule of Criminal Procedure 582 (Joinder—Trial of Separate Indictments

of Informations) provides, in relevant part:

         (A)    Standards

             (1)   Offenses charged in separate indictments or
                   informations may be tried together if:

                      (a)   the evidence of each of the
                            offenses would be admissible

                                      -4-
J-A16008-17


                           in a separate trial for the
                           other and is capable of
                           separation by the jury so
                           that there is no danger of
                           confusion; or

                     (b)   the offenses charged are
                           based on the same act or
                           transaction.

            (2)   Defendants charged in separate indictments or
                  informations may be tried together if they are
                  alleged to have participated in the same act or
                  transaction or in the same series of acts or
                  transactions   constituting   an    offense  or
                  offenses.

Pa.R.Crim.P. 582(A). Rule of Criminal Procedure 583 (Severance of Offenses

or Defendants) provides that “[t]he court may order separate trials of

offenses or defendants, or provide other appropriate relief, if it appears that

any party may be prejudiced by offenses or defendants being tried

together.” Pa.R.Crim.P. 583.

      Both Appellant and the Commonwealth quote Commonwealth v.

Brookins, 10 A.3d 1251 (Pa. Super. 2010), appeal denied, 22 A.3d 1033

(Pa. 2011), for the three factors recognized as persuasive in determining

whether the prejudice suffered by the defendants rises to the level that

warrants severance. Those factors are:

      (1) Whether the number of defendants or the complexity of the
      evidence as to the several defendants is such that the trier of
      fact probably will be unable to distinguish the evidence and apply
      the law intelligently as to the charges against each defendant;
      (2) Whether evidence not admissible against all the defendants
      probably will be considered against a defendant notwithstanding


                                     -5-
J-A16008-17


      admonitory instruction; and (3) Whether there are antagonistic
      defenses.

Id. at 1256 (citation omitted).       Further, “a defendant claiming error on

appeal has the burden of demonstrating that he suffered actual, not

speculative, prejudice because of the ruling permitting a joint trial.” Brown,

925 A.2d at 162 (citation omitted).

      In its Rule 1925(a) opinion, the trial court noted that its ruling denying

Appellant’s motion to sever included directives for counsel to confer on

appropriate redactions to Cager’s statement and a prohibition against

evidence relating to the guns recovered from Cager as evidence of his drug

dealing. The court also agreed to provide a jury instruction and a limiting

instruction consistent with Brown, supra. Rule 1925(a) Opinion, 8/5/16, at

13.

      The trial court explained:

      Commonwealth v. Brown, which involves similar facts,
      contains persuasive reasoning. 925 A.2d 147 (Pa. 2007). The
      Brown court observed that both defendants were charged with
      [c]onspiracy, the other crimes charged were essentially the
      same, and one witness’s testimony was the key evidence against
      both defendants. Brown at 163. Moreover, the defenses were
      not in irreconcilable conflict, and the primary challenge for both
      defendants was the same: to convince the jury not to credit the
      testimony of the key witness. Id. Likewise, in the matter sub
      judice, both defendants were charged with [c]onspiracy and
      similarly charged at the remaining counts. The primary obstacle
      for each was to discredit the identification made by Sirmons to
      police. The Brown court found that the jury did not have to
      disregard the defense of one defendant to accept the defense of
      the other. Id. Following the same logic, this [c]ourt properly
      denied [Appellant’s] [m]otion to [s]ever.


                                       -6-
J-A16008-17


Id. at 13-14.

      We agree. While there was certainly more evidence presented against

Cager than against Appellant, the evidence was not so complex as to render

the jury unable to distinguish the evidence and intelligently apply the law as

instructed by the trial court. There is no basis for concluding that evidence

not relevant to Appellant was considered against him.      In fact, the jury’s

finding that Cager was guilty of first degree murder whereas Appellant was

guilty of third degree murder suggests that the jury was able to weigh the

evidence against the two defendants separately. Moreover, as the trial court

observed, their defenses were not antagonistic.

      Again, our standard of review directs that we not reverse the trial

court’s ruling on severance absent a manifest abuse of discretion, prejudice,

or clear injustice to Appellant. We find none of those here. Appellant’s first

issue fails.

      In his second and third issues, Appellant challenges the sufficiency of

the evidence supporting his convictions.    In its Rule 1925(a) opinion, the

trial court provided a detailed summary of the evidence presented during the

seven-day trial, with citations to the record.     Having reviewed the trial

transcripts in their entirety, we conclude that the trial court has provided a

fair and accurate review of the testimony.     Therefore, we adopt the trial

court’s “Summary of the Evidence” as our own and incorporate it herein by

reference as if fully set forth. Rule 1925(a) Opinion, 8/5/16, at 3-10.


                                     -7-
J-A16008-17


      In Commonwealth v. Rahman, 75 A.3d 497 (Pa. Super. 2013), this

Court instructed:

      We are guided by the following standard of review when
      presented with a challenge to the sufficiency of the evidence
      supporting a defendant’s conviction:

         As a general matter, our standard of review of sufficiency
         claims requires that we evaluate the record “in the light
         most favorable to the verdict winner giving the prosecution
         the benefit of all reasonable inferences to be drawn from
         the evidence.” Commonwealth v. Widmer, 560 Pa. 308,
         744 A.2d 745, 751 (2000). Evidence will be deemed
         sufficient to support the verdict when it establishes each
         material element of the crime charged and the commission
         thereof by the accused, beyond a reasonable doubt.
         Nevertheless, the Commonwealth need not establish guilt
         to a mathematical certainty.        Any doubt about the
         defendant’s guilt is to be resolved by the fact finder unless
         the evidence is so weak and inconclusive that, as a matter
         of law, no probability of fact can be drawn from the
         combined circumstances.

Id. at 500-01 (Pa. Super. 2013) (quoting Commonwealth v. Pettyjohn,

64 A.3d 1072, 1074 (Pa. Super. 2013) (internal citations and quotations

omitted)).

      In his second issue, Appellant challenges the sufficiency of evidence

supporting his conviction of firearms not to be carried without a license

under 18 Pa.C.S.A. § 6106(a)(1). Specifically, Appellant argues there was

no testimony indicating anyone saw Appellant with a weapon. With respect

to sufficiency of evidence for a violation of § 6106(a)(1), our Court has held:

      In order to convict a defendant for carrying a firearm without a
      license, the Commonwealth must prove: (a) that the weapon
      was a firearm, (b) that the firearm was unlicensed, and (c) that


                                     -8-
J-A16008-17


        where the firearm was concealed on or about the person, it was
        outside his home or place of business.

Commonwealth v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004) (citations

and footnote omitted).

        As explained in Parker, the Commonwealth’s burden of proof may be

sustained by wholly circumstantial evidence “so long as the combination of

the evidence links the accused to the crime beyond a reasonable doubt.”

Id.    Further, “[a]lthough a conviction must be based on ‘more than mere

suspicion or conjecture, the Commonwealth need not establish guilt to a

mathematical certainty.’” Id. (quoting Commonwealth v. Coon, 695 A.2d

794, 797 (Pa. Super. 1997) (citations omitted) (emphasis in original)). And,

finally, “when reviewing the sufficiency of the evidence, this Court may not

substitute its judgment for that of the fact-finder; if the record contains

support for the convictions they may not be disturbed.”           Id. (quoting

Commonwealth v. Marks, 704 A.2d 1095, 1098 (Pa. Super. 1997)

(additional citation omitted)).

        Addressing the sufficiency of evidence to support the firearms

conviction, the trial court observed:

        The parties stipulated that [Appellant] was a person unable to
        lawfully possess a firearm.[3]     [A Commonwealth witness]
        testified that he had purchased a gun with Cager’s money and
        handed it to Cager in [the witness’s] car immediately after
        purchase. Ballistic evidence indicated that the fatal wounds
____________________________________________


3
    Appellant was sixteen years of age as of the date of the murder.



                                           -9-
J-A16008-17


      were inflicted by the same or a similar gun.             Eyewitness
      identification, cell phone evidence and ballistic evidence from the
      crime scene placed a second shooter, [Appellant], at the scene.
      Cell phone records indicated that [Appellant] and Cager were in
      the vicinity of the murder at the time of its commission. The
      ballistic evidence established that two guns were used at the
      scene and eyewitness testimony established that [Appellant] and
      Cager fled from the kitchen shortly after shots were fired. These
      facts suffice to establish the crime of [c]arry a [f]irearm
      [w]ithout a [l]icense.

Rule 1925(a) Opinion, 8/5/16, at 23. We agree with the trial court that the

evidence, viewed in the light most favorable to the Commonwealth, was

sufficient to support Appellant’s conviction of firearms not to be carried. The

evidence established that Appellant was not licensed to carry a firearm.

Despite Appellant’s assertions to the contrary, there was testimony Leake

was killed by shots fired from two firearms and that Appellant and Cager fled

from the kitchen after the shots were fired. No firearms were discovered in

the kitchen, other than one not involved in the shooting that was recovered

from the waistband of Leake’s pants. Circumstantial evidence supports the

finding that the firearm was concealed on Appellant’s person when he

entered the home and when he fled from the kitchen. As such, the firearm

was concealed outside Appellant’s home or place of business. Appellant is

not entitled to relief on his second issue.

      Appellant’s third issue challenges the sufficiency of the evidence

supporting his conviction of third degree murder.       Section 2502 of the

Crimes Code defines murder as follows:




                                     - 10 -
J-A16008-17


      (a) Murder of the first degree.—A criminal homicide constitutes
      murder of the first degree when it is committed by an intentional
      killing.

      (b) Murder of the second degree.—A criminal homicide
      constitutes murder of the second degree when it is committed
      while defendant was engaged as a principal or an accomplice in
      the perpetration of a felony.

      (c) Murder of the third degree.—All other kinds of murder shall
      be murder of the third degree. Murder of the third degree is a
      felony of the first degree.

18 Pa.C.S.A. § 2502(a)-(c). In Commonwealth v. Truong, 36 A.3d 592

(Pa. Super. 2012) (en banc), appeal denied, 57 A.3d 70 (Pa. 2012), this

Court explained:

      Third degree murder occurs when a person commits a killing
      which is neither intentional nor committed during the
      perpetration of a felony, but contains the requisite malice.
      Malice is not merely ill-will but, rather, wickedness of disposition,
      hardness of heart, recklessness of consequences, and a mind
      regardless of social duty. Malice may be inferred from the use of
      a deadly weapon on a vital part of the victim’s body. Further,
      malice may be inferred after considering the totality of the
      circumstances.

Id. at 597-98 (quotations and internal citations omitted).

      Appellant again asserts the evidence was insufficient to support his

conviction because no witness testified he was present at the scene of the

crime and that the Commonwealth failed to produce scientific evidence to

link him to the crime scene. We cannot agree.

      In determining the evidence was sufficient to support Appellant’s third

degree murder conviction, the court reasoned:




                                     - 11 -
J-A16008-17


       According to the testimony, two men entered the house,
       proceeded directly to the kitchen and shot Leake multiple times,
       causing his death.      Two eyewitnesses identified Cager and
       [Appellant] as running out of the kitchen immediately after shots
       were fired. Ballistic evidence from the crime scene match a gun
       Cager had obtained illegally. Cell phone records put Cager and
       [Appellant] in proximity to the crime at the time of its
       commission as well as in regular communication with each other.
       These facts, taken together, suffice to establish the basis for
       Appellant’s conviction for [m]urder in the [t]hird [d]egree.

Rule 1925(a) Opinion, 8/5/16, at 22.

       As noted above, circumstantial evidence can support a conviction if the

evidence links the accused to the crime beyond a reasonable doubt.

Further, the Commonwealth need not establish guilt to a mathematical

certainty. We agree with the trial court that the combination of evidence,

viewed in the light most favorable to the Commonwealth, links Appellant to

the crime scene beyond a reasonable doubt. Again, we may not substitute

our judgment for that of the jury as fact-finder because the record contains

support for the conviction.     See Parker, 847 A.2d at 750.         Appellant’s

sufficiency challenge to his third degree murder conviction fails.

       Appellant is not entitled to relief on any of his three issues. Therefore,

we affirm his judgment of sentence. In the event of further proceedings, the

parties shall attach a copy of the trial court’s Rule 1925(a) opinion to their

filings.

       Judgment of sentence affirmed.




                                     - 12 -
J-A16008-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2017




                          - 13 -